Citation Nr: 0527493	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a disability 
manifested by involuntary movement of the head and neck area.

4.  Entitlement to an increased initial evaluation for 
residuals of a left linear tibial fracture, currently 
evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1972, to include service in the Republic of Vietnam.  The 
veteran's awards include the Combat Action Ribbon and the 
Navy and Marine Corps Parachute Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in May 2005.  

The issue of entitlement to an increased initial evaluation 
for residuals of a left linear tibial fracture addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A left knee disability, first shown many years after 
service, did not have its onset during service and is 
otherwise unrelated to any event in service.

2.  A right knee disability, first shown many years after 
service, did not have its onset during service and is 
otherwise unrelated to any event in service.

3.  Resolving all reasonable doubt in the veteran's favor, 
the veteran's disability manifested by mild clonic jerking 
had its onset during service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. §  3.303 (2004).

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

3.  A disability manifested by involuntary movement of the 
head and neck area was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided pre-adjudication, VCAA notice 
by letter, dated in February 2001.  The notice included the 
type of evidence needed to substantiate a claim for service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  He was given 60 days 
to respond.  

In the statement of the case, dated in September 2003, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimants 
provide any evidence in his possession that pertained to the 
claim.  

As the § 3.159 notice came after the initial adjudication of 
the claim in January 2002, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above, 
cured the error because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did, and to address the claim 
at his hearing.  Mayfield v. Nicholson, 19 Vet. App. _ 
(2005). 

As for content of the VCAA notice, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

For these reasons, the veteran has not been prejudiced by the 
timing of the § 3.159 notice and no further development is 
needed to ensure VCAA compliance.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 

Factual Background

The May 1966 enlistment examination and report of medical 
history is negative for any disabilities involving the 
bilateral knees, or a neurological problem involving the head 
and neck area. 

The June 1969 re-enlistment examination is negative for any 
disabilities involving the bilateral knees, or a neurological 
problem involving the head and neck area.  
The January 1971 service examination and report of medical 
history is negative for any disabilities involving the 
bilateral knees, or a neurological problem involving the head 
and neck area.

The May 1972 discharge examination indicates that the veteran 
had fractured the left linear tibial area in a parachute jump 
in October 1971, and sprained his right ankle in April 1972.  

Workers compensation insurance documents from 1998 indicate 
that the veteran was injured in March 1998, and his left knee 
was being treated.  Private records indicate that the veteran 
underwent arthroscopy, left medial meniscectomy, and shaving 
of the medial femoral condyle.  An undated letter from a 
private doctor indicates that the veteran was seen in April 
1998, after having sustained a twisting injury to his left 
knee.  It was noted that at that point in time, the veteran 
complained of medial joint line pain, giving way, popping, 
and effusion.  The veteran underwent an arthroscopy medial 
meniscectomy and debridement of the medial femoral condyle.  

In an April 2000 statement, the veteran stated that while in 
Vietnam he started to develop an involuntary shaking or 
twitching in his head and neck, especially when he was tired 
and stressed.  He also stated that in late 1971, he injured 
both of his knees and his left ankle in a parachute jump.  He 
stated that in 1998 he had surgery on his left knee.

In April 2000, a statement was submitted by a friend of the 
veteran.  She stated that when the veteran first returned 
from Vietnam, he had a noticeable jerking motion in his head 
and neck.  She stated that currently the veteran had an 
involuntary twitching of his head, which seemed to be brought 
on when the veteran was tired or under stress.  

In June 2000, statements were submitted by friends of the 
veteran.  Friends stated that they had known the veteran 
after his time in service, and had noticed that the veteran 
had a facial twitch, which had progressively worsened.

In October 2000, a statement was submitted by a friend of the 
veteran who had served with him in Vietnam.  The friend 
stated that he noticed that the veteran developed a twitch in 
his shoulder and neck while in Vietnam.  

A private medical record from 2001 indicates a medical 
history of previous work-related injuries to the low back and 
left knee.  

The March 2001 VA examination indicates that the veteran 
reported landing on a concrete runway following a parachute 
jump, sustaining a left ankle fracture.  The veteran also 
stated that he injured both knees in the parachute jump.  He 
stated that both knees would ache and felt somewhat weak 
after the jump.  He reported that he first developed 
distinctive problems in the left knee when at work, when he 
was standing stationary and attempted to turn and his foot 
became stuck, and he twisted his knee.  A total meniscectomy 
was done on the left knee.  Examination of the left knee 
showed portals to be well healed.  The cruciate and 
collateral ligaments were stable, as was the patella.  
McMurray's sign was negative, motion was from 0 to 135 
degrees, the knee was not swollen, and alignment was good.  
Examination of the right knee showed good alignment with no 
swelling.  The patella and the ligaments were stable, and 
McMurray's sign was negative.  The diagnosis was remote 
injury to both knees in a parachute jump.  The examiner noted 
that the veteran stated that he did not fracture his left 
knee, but sustained an additional injury post-service.  The 
examiner noted that the veteran did not have definite 
symptoms of meniscal tear for nearly 30 years after his 
discharge from service.  X-rays showed normal knees and 
normal left ankle.

In a March 2001 statement, the veteran indicated that his 
neck injury could have been from a motorcycle accident that 
occurred in San Francisco in 1970, and the parachute accident 
in October 1971.  

A January 2002 VA examination indicates that the veteran 
reported that he began having involuntary twitching of his 
head and neck in approximately 1969, which seemed to come on 
with fatigue and stress.  For the most part he had symptoms 
in the head and neck, but also in his right arm.  He would 
sometimes drop objects as a consequence of his symptoms.  He 
indicated that he did not have headaches, dizziness, and no 
prior history of syncope.  His sense of smell and taste were 
normal.  He had no prior history of blood pressure 
alteration, heart disease, and lung problems.  Cholesterol 
determinations had been normal.  On examination, his general 
appearance was normal, and he had symmetrical facial 
features.  Fundoscopic examination did not reflect increased 
intercranial pressure.  The ears, nose, and mouth were 
normal.  There was normal pulsation without bruits in the 
neck.  The thyroid was not enlarged.  Lung fields were clear.  
The heart had a regular rhythm, with no murmurs.  The 
extremities had normal pulses, no edema, cyanosis, or 
clubbing.  Neurologic examination showed normal cranial 
nerves, the tendon reflexes of the arms and legs were normal, 
Romberg test was negative, cerebella function tests were 
normal, and sensory determination to pinprick of the 
extremities were normal.  The impression was undiagnosed 
disease manifested by mild clonic jerking of the head and 
neck, and rarely of the right arm.  EEG did not show any 
suggestion of epilepsy.  CT scan was negative.

An April 2002 letter from a staff psychologist at the VA Vet 
Center indicates that the veteran's symptoms of a 
neurological disorder developed while he was on active duty 
in Vietnam, and began as involuntary twitching of his head 
and neck.  It was noted that the veteran's condition was 
exacerbated by stress during his military service, and 
persisted post-discharge.  

At the June 2002 local hearing, the veteran testified in 
relevant part that with regard to the involuntary movements 
of the head and neck, his symptoms began while in Vietnam, 
and were exacerbated by fatigue and stress.  With regard to 
the knee injuries, the veteran stated that his knees were 
injured in a parachute jump.  He stated that his knee would 
hurt from time to time, and there was some swelling.  He 
reported that he did not seek treatment for his knees within 
one year after his discharge from service.  

In a June 2002 letter, the veteran's wife indicated that his 
nervous condition would appear when he was upset, tired, or 
under stress.  

A July 2002 letter from a private physician notes that the 
veteran developed neurologic symptoms while on active duty in 
Vietnam, which included involuntary twitching of his head and 
neck.  The condition was exacerbated by stress.  The 
physician noted the January 2002 VA neurological examination, 
and the letters from the veteran's family and friends.  The 
physician stated that based on his knowledge of the veteran, 
as well as a review of the record, it was obvious that the 
veteran developed a movement disorder related to PTSD, which 
started in Vietnam and had continued since.  

The March 2003 VA neurological examination indicates that the 
veteran reported several parachute jumps that were not 
smooth.  The examiner noted that "he received several 
jolting and jerking landings and allegedly his myoclonic 
jerks originated or at least started at that time."  On 
examination, the veteran appeared normally developed.  
Inspection of his undraped body revealed only certain scars 
from previous surgeries, which the examiner deemed sport 
accident related.  The examiner noted that during the whole 
examination, inspection, and long verbal interview, he did 
not see any myoclonic movement and the veteran did not 
complain about it at that time.  His neurological examination 
was completely normal.  His gait and stance were normal.  
Cranial nerve examination was completely normal.  Visual 
fields were within normal limits.  Funduscopic examination 
was normal.  Motor and sensory examination was also normal.  
Posture holding, coordination, finger to nose testing and 
sensory modalities were also within good normal limits.  
Reflex examination was again showing normal reflex responses 
bilaterally.  The diagnosis was normal neurological 
examination.

The March 2003 VA orthopedic examination indicates that the 
veteran reported injuring both knees in a parachute jump.  He 
reported that he had minimal knee symptoms with activity 
after service, and sustained a job injury in 1998.  He then 
had arthroscopic surgery on his knee, which resulted in 
diminished knee pain and increased range of motion.  He 
stated that his current symptoms were minimal in his left 
knee, and had continued pain in the right knee that was 
increased with walking and lifting.  March 2001 X-rays showed 
normal knees.  He stated that he walked two miles three times 
a week.  His knee pain was a level of five out of ten.  On 
examination, the right knee showed a range of motion from 0 
to 130 degrees.  There was medial tenderness, minimal 
crepitus with flexion, no laxity, and no fluid.  The left 
knee showed a punctate scar from prior surgery, range of 
motion from 0 to 130 degrees, no tenderness, no fluid, no 
laxity, and there was some crepitus with flexion.  X-ray 
showed normal knees.  The impression was history of injury of 
both knees due to jump in military with no residuals; on the 
job traumatic injury of the left knee with status post 
operative repair in 1998 with no significant disability that 
related to the left knee; right knee sprain, chronic, minimal 
disability, slight progression; and history of linear 
fracture of the left distal tibia.  The examiner stated that 
in his opinion, the injuries due to the parachute jump 
resolved without residuals, and the veteran had a new injury 
to the left knee some 27 years later that was considered a 
new process and unrelated to the jump injury.  It was noted 
that the condition of both knees was less likely than not 
related to or an aggravation of the injury sustained in 
service.  

A November 2003 letter from a private physician indicates 
that the veteran had a significant history of multiple 
traumas while in service, including a left foot fracture, a 
fractured left tibia, and ankle sprains related to parachute 
jumps.  The physician stated that "These injuries may be a 
contributory factor to [the veteran's] degenerative joint 
disease." 

A January 2004 letter from the veteran's private physician 
indicates that the veteran was being treated in his office 
for his left knee.  In April 1998 the veteran was found to 
have a torn medial meniscus, and underwent a knee 
arthroscopy.  At the time of the surgery, the veteran was 
found to have a complex degenerative tear of the posterior 
horn of the medial meniscus.  The veteran reported that prior 
to his work injury, he had injured his knee in a parachute 
jump in October 1971.  The physician indicated that he 
reviewed intra-operative photographs that showed what 
appeared to be an old complex tear of the medial meniscus.  
It was noted that the veteran continued to have knee pain.  
X-rays showed no significant narrowing of the cartilage 
space.  

A February 2004 letter from the veteran's private physician 
indicates that the veteran had left knee surgery.  It was 
noted that the veteran continued to have arthralgias in both 
knees and ankles.  

An August 2004 letter from the veteran's private podiatrist 
indicates that based on a review of the records provided to 
him, in his opinion, it was not out of the question that the 
veteran's foot-related conditions could possibly have been 
initiated or aggravated by the injuries he sustained in the 
military.  

A December 2004 letter from the veteran's private physician 
indicates that there was a very reasonable assumption that 
the trauma that the veteran suffered in the service had 
intensified the degenerative nature of the injuries to his 
ankles, and knees.  

Analysis

Entitlement to service connection for a right knee 
disability, a left knee disability, and involuntary movement 
of the head and neck area.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Additionally, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, the following must be present: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson 
v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Id. at 1076; see 
also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

A.  Right Knee and Left Knee Claims

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding his bilateral 
knee disability.

The veteran alleges that he injured both knees in a parachute 
jump while on active duty.  While service medical records do 
show that the veteran fractured his left tibia in a parachute 
jump, service medical records do not support a finding that a 
chronic disability of either knee was present in service 
since the service treatment records and the discharge 
examination in May 1972 disclose no abnormality of either 
knee.   Moreover, there is no contemporaneous medical 
evidence of any chronic disorder of either knee until more 
than 25 years following the veteran's final discharge from 
service-specifically, workers compensation insurance 
documents from 1998, which indicate that the veteran had a 
left knee injury in March 1998.

The examiner who conducted the March 2003 VA examination 
diagnosed the veteran as having a history of injury of both 
knees due to jump in military with no residuals, and chronic 
right knee sprain of minimal disability.  Further, he opined 
that the injuries due to the parachute jump resolved without 
residuals, and the veteran had a new injury to the left knee 
some 27 years later that was unrelated to the jump injury.  
By contrast, the veteran's private physician commented in a 
December 2004 statement that the veteran's knee conditions 
might be related to in-service trauma..

In its role as a finder of fact, the Board finds that March 
2003 VA examiner's opinion to be more probative as to the 
onset and etiology of the veteran's right and left knee 
disabilities because he carefully reviewed the veteran's 
history, performed a comprehensive physical examination, and 
offered a rationale in support of his assessment.  By 
contrast, the veteran's private examiner in December 2004 
offered no explanation for his conclusion.

Finally, although the Board does not question the sincerity 
of the veteran's conviction that his knee problems are 
related to or had its onset during service, the Board notes 
that, as a lay person, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. at 520; Charles v. Principi, 16 Vet. App. at 374-75; cf. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology as that is beyond the 
competence of a lay person, and in light of the assessment 
offered by the March 2003 VA examiner, there is no basis upon 
which to grant the veteran's claim; therefore, the appeal 
must be denied.

In light of these circumstances, the Board must conclude that 
service connection is not warranted for disability of either 
of the veteran's knees.  In reaching this decision, the Board 
has considered the benefit of the doubt doctrine, but has 
determined that it is not for application because the 
preponderance of the evidence is against the claims.  

B.  Involuntary Movement of the Head and Neck Claim

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding the involuntary 
movement of the head and neck.

The veteran alleges that he developed an involuntary twitch 
of his head and neck while serving in Vietnam.  The service 
medical records are negative for any injuries or disabilities 
involving a twitch of the head and neck area.  The first 
post-service medical evidence regarding involuntary movement 
of the head and neck was the January 2002 VA examination.  
Neurologic examination was normal, EEG was normal, and CT 
scan was negative.  The impression was undiagnosed disease 
manifested by mild clonic jerking of the head and neck.  
Again, the March 2003 VA examination shows a normal 
neurological examination, furthermore, the examiner noted 
that during the whole examination and interview, the veteran 
did not exhibit any myoclonic movement.  However, the veteran 
has submitted statements from friends and family who have 
observed his disability manifested by involuntary movement of 
the head and neck, and all have stated that the veteran had 
the disability upon his discharge from service.  
Additionally, in April 2002 the VA Vet Center staff 
psychologist indicated that the veteran's condition began in 
service and was exacerbated by stress during his military 
service, and persisted post-discharge.  Also, the veteran's 
private physician stated in July 2002 that based on his 
knowledge of the veteran, as well as a review of the record, 
it was obvious that the veteran had a movement disorder 
related to PTSD, which started in Vietnam and had continued 
since.  

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that service 
connection for a disability manifested by involuntary 
movement of the head and neck area is warranted.  In reaching 
this determination, the Board notes that the statements 
provided by the veteran's private physician, the Vet Center 
staff psychologist, the veteran and his friends and family 
all indicate the presence of a disability manifested by 
involuntary movement and etiologically link that disability 
to the veteran's service.  In light of the foregoing, the 
Board finds that service connection for a disability 
manifested by involuntary movement of the head and neck area 
is warranted.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a disability manifested by involuntary 
movement of the head and neck area is granted.

REMAND

At the May 2005 hearing, the veteran indicated that he had 
recently been treated by his private physician for the 
residuals of his left linear tibial fracture.  The Board 
notes that such treatment records have not yet been obtained.

Under the duty to assist in obtaining evidence necessary to 
substantiate the veteran's claim, the Board determines that 
additional evidentiary development is needed and the case is 
REMANDED for the following action:

1.  The RO should request that the veteran 
provide a list of the names and addresses of 
all doctors and medical care facilities 
(hospitals, HMOs, etc.) who have treated him 
since April 2000 (date of claim) to the 
present, and who possess records relevant to 
the claim of an increased initial evaluation 
for residuals of left linear tibia fracture.  
Provide the veteran with release forms and 
ask that a copy be signed and returned for 
each health care provider identified and 
whose treatment records are not already 
contained within the claims file, including 
for D. Johnston, M.D., and Dr. Singleton.  
Obtain any outstanding treatment records, 
specifically those concerning the veteran's 
left linear tibia claim.  

2.  After associating with the claims folder 
any pertinent outstanding records, the RO 
schedule the veteran for an appropriate VA 
examination to determine the nature, extent 
and severity of his service-connected 
residuals of a left linear tibial fracture.  
It is imperative that the examiner who is 
designated to examine the veteran reviews the 
evidence in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the examination 
report.  All indicated testing, including X-
rays and range of motion studies, should be 
accomplished, and the examiner should 
identify residual manifestations found to be 
present.  The examiner should report the 
findings of range of motion studies expressed 
in degrees and in relation to normal range of 
motion, and should fully describe any pain, 
weakened movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the affected 
joints.  The examiner must set forth the 
complete rationale underlying any conclusions 
drawn or opinions expressed, to include, as 
appropriate, citation to specific evidence in 
the record, in a legible report.

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit sought 
on appeal is not granted, the appellant 
should be provided with a supplemental 
statement of the case, and an opportunity to 
respond.  The case should then be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


